Citation Nr: 1333579	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right-sided stroke, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right eye diplopia, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a cervical spine disorder, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for a gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the RO in Houston, Texas that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided stroke, right eye diplopia, and cervical spine muscle spasms, and denied entitlement to service connection for bilateral hearing loss, tinnitus, and a gastrointestinal disorder.

In November 2012, the Veteran submitted two notices of disagreement, as to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided stroke, right eye diplopia, and cervical spine muscle spasms, and entitlement to
service connection for bilateral hearing loss and a gastrointestinal disorder.  A statement of the case was promulgated as to these issues in January 2013, and a substantive appeal was received from the Veteran in February 2013 as to all of these issues.

A Board videoconference hearing was held before the undersigned Veterans Law Judge in July 2013, and a transcript of this hearing is of record.

The Board notes that the Veteran has both a paper claims file and an electronic claims file, which is maintained in Virtual VA and Veterans Benefits Management System (VBMS).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided stroke, right eye diplopia, and a cervical spine disorder, and entitlement to service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the most probative competent and credible evidence does not show that the Veteran's bilateral hearing loss manifested during active service; nor does such evidence show that bilateral hearing loss was presumptively incurred during active service or that this disability is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a pre-adjudication letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2011, prior to initially adjudicating his claim for service connection for bilateral hearing loss.  (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence, and he was advised of the "downstream" disability rating and effective date elements of his claim in these letters.  As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA treatment records, relevant lay statements, and his hearing testimony.  A VA compensation examination was conducted in May 2012, and the VA examiner provided a medical opinion regarding the etiology of the claimed hearing loss disability after a clinical examination and a review of the Veteran's reported history, his claims file, and his medical records, with an adequate supporting rationale.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the service treatment records are missing after a search in all available sources.  The records are assumed to have been destroyed in the July 1973 fire in the National Personnel Records Center in St. Louis, Missouri.  As a result, the VA has a heightened responsibility to explain the rationale and bases for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO's efforts to obtain these missing records included contacting the National Personnel Records Center (NPRC), trying to obtain Surgeon General's Office (SGO) records or extracts, and having the Veteran complete and return National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, but unfortunately all to no avail.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veteran Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the July 2013 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2013 Board hearing. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Veteran contends that he has current bilateral hearing loss due to noise exposure in service.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases including sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is a chronic condition under 38 C.F.R. § 3.309(a). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examination in May 2012.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As noted above, the Veteran's STRs are missing.  Available service records show that the Veteran was found fully acceptable for induction into the Armed Forces in January 1952.  He completed basic military training in April 1952 and technical training in June 1952, at Southwestern Signal Replacement Training Center.  

There is no medical evidence of complaints or treatment of hearing loss until many decades after his separation from service in February 1954.

VA medical records reflect that the Veteran first presented for VA medical care in January 2001.  A January 2001 primary care note reflects that the Veteran complained of several other conditions, but did not report hearing loss.  Hearing loss was not diagnosed.

VA medical records dated since 2002 reflect treatment for hearing loss.  A June 2002 VA audiology note reflects that the Veteran complained of hearing loss and whistling in his ears.  The audiologist diagnosed bilateral sensorineural hearing loss.  A December 2008 audiology note reflects that the Veteran complained of hearing loss.  The examiner noted some decrease in hearing acuity since 2002.  He was subsequently provided with hearing aids.

On VA audiological examination in May 2012, the examiner noted that the claims file was reviewed, examined the Veteran, and diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 6000 hertz.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner noted that the Veteran served as an aide/orderly and guard for a general while in the Army.  He underwent training as an enlisted soldier, but did not fire weapons except for "basis" (presumably, the examiner meant "basic") and annual qualification at least one other time.  No excessive noise was reported, and there is no audiometric data in the claims file.  The onset of his hearing loss was reportedly shortly before 2009.  While hearing loss was clearly seen in December 2008 when tested at VA, the Veteran reported no military event linked to any hearing loss issues.

In a May 2012 statement, the Veteran said that the Department of Defense had reconstructed his information incorrectly, and that some of the information they had pertained to his older brother.  He submitted a copy of his service card reflecting active duty service from February 1952 to February 1954.

In September 2012, the NPRC indicated that the Veteran's record was fire-related and there were no available service treatment records or records from the Surgeon General's Office (SGO), and no separation documents on file.  The NPRC stated that alternate documents showed that he served on active duty from July 1947 to February 1954.  

At his July 2013 Board hearing, the Veteran testified that he first sought treatment for hearing loss at a VA facility in 2008.  He reported that he had intermittent hearing loss in service, and that he was exposed to a lot of noise during his field training in 1952.  When asked if it was his contention that his field training during military service caused his current hearing loss, he stated, "Well, something had to start it."

As noted above, the Veteran's service treatment records are unavailable, and there is no evidence of hearing loss until 2002, fifty years after his separation from service.  The Board emphasizes the multi-year gap between discharge from active duty service (1952) and initial reported hearing loss symptoms in 2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although the Veteran is competent to say he had hearing loss that began in service and continued afterward, the evidence does not show that he has consistently reported this.  In fact, while seeking treatment for hearing loss in 2002 and 2008, he did not report that his hearing loss began in service, or even report that it was longstanding in nature.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran has not asserted that his hearing loss symptoms have been continuous since service.  Rather, he has stated that the hearing loss was "off and on."  See hearing transcript, page 16.  These inconsistencies in the record weigh against the Veteran's credibility as to any assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for many years after service, his previous statements made for treatment purposes, and his somewhat vague testimony as to the date of onset of his intermittent hearing loss.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Although the Veteran contends that he has hearing loss due to noise exposure in service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether bilateral hearing loss is related to noise exposure or other events in service fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The May 2012 VA compensation examiner has opined that the current bilateral sensorineural hearing loss is not as likely as not related to service.  She had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board finds that this VA medical opinion is competent and highly probative, and based on an adequate rationale.

Thus, in the absence of competent evidence linking his current bilateral hearing loss to service, or showing that bilateral hearing loss was manifested to a compensable degree within the first post-service year, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's bilateral hearing loss is not attributable to his military service.  Even considering the Veteran's lay testimony with regard to the matters he is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that bilateral hearing loss was not shown in service or for years thereafter, and the current bilateral hearing loss has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

With respect to the claim for service connection for a gastrointestinal disorder, the Board notes that a January 2001 primary care note reflects that the Veteran reported a history of chronic constipation since his thirties.  In contrast, at his Board hearing in July 2013, he testified that during service, he was treated for constipation, and had this symptom ever since service.  He also testified that he was given an alcohol enema during service, and that he had intestinal problems ever since.  He is competent to say that he has had constipation ever since service.  Moreover, VA medical records dated since 2001 reflect a diagnosis of chronic constipation, and a report of a May 2011 colonoscopy showed diverse diverticulosis throughout the colon.  Governing case law provides that when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above, the Board finds that a VA examination and medical opinion is necessary to make a decision on this claim, and remand is required.

For the reasons discussed below, the Board finds that a VA examination and medical opinion is also required with respect to the claims for compensation under 38 U.S.C.A. § 1151.  For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a)-(d) (2012).  See also VAOGCPREC 40-97 (Dec. 31, 1997).  In this regard, proximate cause may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).  

The Veteran contends that he had a right-sided stroke during or after cataract surgery at a VA facility on October 19, 2009, and has residuals from that surgery and the anesthesia for the surgery, to include right eye diplopia and cervical spine muscle spasms.  He also contends that the cataract surgery was performed too soon after he had several tooth extractions.  VA outpatient treatment records show that he had teeth extracted on October 13, 2009.  The Veteran's VA medical records do not reflect a diagnosis of a stroke (or cerebrovascular accident (CVA)), but the Veteran contends that he had one.  The VA examiner should be asked to review the claims file and the Veteran's medical records and provide a medical opinion as to whether the Veteran has additional disability due to cataract surgery and medical treatment at a VA facility on October 19, 2009, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.

The Board notes that an October 8, 2009 VA outpatient treatment record reflects that an informed consent was obtained from the Veteran with respect to the planned cataract surgery.  The note reflects that the full consent document can be accessed through Vista Imaging.  However, a copy of the signed consent form is not in the claims file and must be obtained as it is highly relevant to the claim on appeal.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).  Similarly, VA outpatient treatment records reflect that an informed consent was obtained on October 13, 2009 for the tooth extractions performed that day, and that the full consent document can be accessed through Vista Imaging.  A copy of the signed consent form for the tooth extractions is not in the claims file and must be obtained.

Any additional pertinent VA or private medical treatment records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain a copy of the signed informed consent form from Vista Imaging, that is referenced in the October 8, 2009 VA outpatient treatment record labeled "I-Med Informed Consent," and associate it with the claims file.

The RO/AMC should attempt to obtain a copy of the signed informed consent form from Vista Imaging, that is referenced in the October 13, 2009 VA outpatient treatment record labeled "I-Med Informed Consent," and associate it with the claims file.

If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain copies of all additional records of any relevant VA or private treatment since service that are not already on file.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, arrange for a VA examination and medical opinion by an appropriate examiner to address whether the Veteran is entitled to VA compensation under the provision of 38 U.S.C.A. § 1151 for claimed residuals of a the October 19, 2009 cataract surgery, to include claimed right-sided stroke, right eye diplopia and a cervical spine disorder manifested by muscle spasms.  The claims file and a copy of this remand must be made available to the examiner for review prior to examination. 

The examiner is asked to address the following: 

a) Did VA exercise the degree of care prior to and during the October 19, 2009 cataract surgery at the Houston VAMC that would be expected of a reasonable health care provider?;

b) Notwithstanding the informed consent document, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the October 19, 2009 cataract surgery and anesthesia?

c) Were VA's action and treatment in the Veteran's care prior to and during the October 19, 2009 cataract surgery reflective of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, to include purportedly scheduling the cataract surgery too soon after his tooth extractions?

d) If, and only if, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or otherwise failed to take proper precautions or utilize proper judgment or skill as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, did the Veteran sustain additional disability as a result thereof; if so, please identify the additional disability.

A complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  The RO/AMC should schedule the Veteran for a VA gastrointestinal examination to determine the current nature and etiology of any current gastrointestinal disorder found to be present.  The claims file must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a gastrointestinal disorder that is related to active military service or events therein.

In providing the requested medical opinion, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all of the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


